Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to the papers filed September 16, 2022. Claims 1-25 are currently pending. Claims 1 and 3 haves been amended by Applicants amendment filed on 9/16/2022. No claims were canceled or newly added.
In response to the species restriction requirement filed on 7/19/2022, Applicants’ election of the following species is acknowledged:
a. A species of cells comprising a heterologous DNA;
A ratio of platelets to T cells in the cell population is at least 5 times less than a ratio
of platelets to T cells in the huffy coat cell population.  Claim 1 parts d) and e)

	b. A species of inverted an inverted terminal repeat sequence or a long terminal repeat
sequence;
The heterologous DNA comprises a long terminal repeat sequence (claim 2)

c. A species of sample, as recited in claims 4-6;
The sample is a blood sample (claims 6-9)

d. A species of hematocrit of a blood sample, as recited in claims 7-9;
The hematocrit of the blood sample is <30 (claim 9)

e. A species of a sample, as recited in claim 11;
 The sample is an adipose sample (claim 11)

f. A species of subject, as recited in claims 12-14;
The subject is a human

g. A species of viral vector, as recited in claims 16-18;
The viral vector is a lentiviral vector (claim 16)

h. A species of heterologous DNA, as recited in claims 19-21;
The heterologous DNA encodes a polypeptide (claims 21-24)

i. A species of polypeptide, as recited in claims 22 and 24.
A chimeric antigen receptor (claims 22-23).

The examiner has withdrawn the species restriction requirement in relation to the species of hematocrit of a blood sample, as recited in claims 7-9, as examination of both species together does not represent undue burden.  

Claims 4, 5, 11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) by the examiner as being drawn to a non-elected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The species restriction requirement is deemed proper, maintained and made FINAL.

Therefore, claims 1-3, 6-10, 12-16 and 21-25 are currently under examination to which the following grounds of rejection are applicable.
Priority 
	This application is a continuation of PCT/US2021/059220 filed on November 12, 2021. Applicants’ claim for the benefit of a prior-filed application parent provisional applications 63/113,471 filed on November 13, 2020 and 63/163,585 filed on March 19, 2021  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is November 13, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-10, 12-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in its recitation of “a buffy coat cell population”. The phrase " a buffy coat cell population " is not defined by the claim. The specification does not provide any closed definition as to what is meant by “a buffy coat cell population”. Moreover, a Google® search of this phrase gives one hit (Buffy Coat, BioSharingNetwork.Com, pp, 1-2 downloaded on 10/7/2022) where the buffy coats are manufactured from 500 mL whole blood units collected in sodium citrate, dextrose, and citric acid (CPD) anticoagulant, wherein the product produced are  red cell-reduced and contain plasma, platelets and mixed leukocyte populations such as granulocytes, lymphocytes, and monocytes. Thus it is unclear whether “a buffy coat cell population” refers to a cell population comprising red cell-reduced and containing plasma, platelets and mixed leukocyte populations or to a different product. Thus, the metes and bound of the claim are not clear.
Claim 1 is indefinite in its recitation of “a similar sample from the subject”. The term “similar” is not defined in the claims. The specification fails to disclose what cell types and/or cell isolation methods are objectively “a similar sample” to a buffy coat, as opposed to those that are not objectively “a similar sample” to a buffy coat. Rather, “a similar sample” appears to be an arbitrary and subjective determination. As such the metes and bounds of the claims are indefinite.
Claim 22 is indefinite in its recitation of “the polypeptide” in line. There is not proper antecedent bases for “the polypeptide” in claim 22. 
Claims 2-3, 6-10, 12-16,  21 and 23 -25 are indefinite insofar as they depend from claim 1.
Provisional Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/732,227, as per claims filed on 9/21/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/732,227.
Claim 1 of US Application 17/732,227 is directed to:

A cell population comprising cells comprising a heterologous DNA, wherein:
a) a percentage of cells comprising the heterologous DNA in the cell population is at least 20% higher than a percentage of cells comprising the heterologous DNA in a buffy coat cell population; or
b) the cell population expands to comprise at least 2x10e9 T cells comprising the heterologous DNA in at least 30% less time than the buffy coat cell population when cultured in a medium comprising 50 ng/ml of IL-7 and 50 ng/ml of IL-15 in a 6-well G-Rex plate; 
wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA, and 
wherein the buffy coat cell population was isolated from a similar sample from the subject by density gradient centrifugation and similarly transduced with the viral vector comprising the heterologous DNA.

 Claim 1 of the invention is directed to:
 	A cell population comprising cells comprising a heterologous DNA, wherein:
a) a number of white blood cells in the cell population is at least 2 times more than a number of white blood cells in a buffy coat cell population;
b) a number of T cells in the cell population is at least 2 times more than a number of T cells in the buffy coat cell population;
c) a ratio of red blood cells to T cells in the cell population is at least 5 times less than a ratio of red blood cells to T cells in the buffy coat cell population; 
d) a ratio of platelets to T cells in the cell population is at least 5 times less than a ratio of platelets to T cells in the buffy coat cell population; or
e) a number of white blood cells in the cell population is at least 2 times more than a number of white blood cells in a buffy coat cell population and a ratio of platelets to T cells in the cell population is at least 5 times less than a ratio of platelets to T cells in the buffy coat cell population:
wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA, and
wherein the buffy coat cell population was isolated from a similar sample from the subject by density gradient centrifugation and similarly transduced with the viral vector comprising the heterologous DNA.

The instant cell population does not require the option of having the percentage of cells comprising the heterologous DNA in the cell population of at least 20% higher than a percentage of cells comprising the heterologous DNA in a buffy coat cell population.
However, it would have been obvious for one of ordinary skill in the art to determine key metrics of cell recovery comprising the heterologous DNA  (at least 20%) relative to other cell population comprising the heterologous DNA and derived from other method such as by density gradient centrifugation.

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 17/732,227.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
***
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/732,230, as per claims filed on 9/21/2022 in view of Kallies et al., (2020,  Nature Reviews Immunology; pp. 128-136). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/732,230.
Claim 1 of Application No. 17/732,230 is directed to:
1. A cell population comprising cells comprising a heterologous DNA, wherein:
a) a percentage of senescent cells in the cell population is at least 10% less than a percentage of senescent cells in a buffy coat cell population;
b) a percentage of exhausted cells in the cell population is at least 10% less than a percentage of exhausted cells in the buffy coat cell population;
c) the cell population comprises a higher mean absolute telomer length than the buffy coat cell population; or
d) the cell population comprises T cells comprising a higher mean absolute telomer length than T cells purified from the buffy coat cell population;
wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA, and
wherein the buffy coat cell population was isolated from a similar sample from the subject by density gradient centrifugation and similarly transduced with the viral vector comprising the heterologous DNA.

Claim 1 of the invention is directed to:
 	A cell population comprising cells comprising a heterologous DNA, wherein:
a) a number of white blood cells in the cell population is at least 2 times more than a number of white blood cells in a buffy coat cell population;
b) a number of T cells in the cell population is at least 2 times more than a number of T cells in the buffy coat cell population;
c) a ratio of red blood cells to T cells in the cell population is at least 5 times less than a ratio of red blood cells to T cells in the buffy coat cell population; 
d) a ratio of platelets to T cells in the cell population is at least 5 times less than a ratio of platelets to T cells in the buffy coat cell population; or
e) a number of white blood cells in the cell population is at least 2 times more than a number of white blood cells in a buffy coat cell population and a ratio of platelets to T cells in the cell population is at least 5 times less than a ratio of platelets to T cells in the buffy coat cell population:
wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA, and
wherein the buffy coat cell population was isolated from a similar sample from the subject by density gradient centrifugation and similarly transduced with the viral vector comprising the heterologous DNA.

The instant cell population does not require the option of finding a percentage of exhausted cells in the cell population that is at least 10% less than a percentage of exhausted cells in the buffy coat cell population.
However, before the effective filing date of the claimed invention, Kallies  et al., discloses that “cytotoxic T cell immunity in response to chronic infections and tumours is maintained by a specialized population of CD8+ T cells that exhibit hallmarks of both exhausted and memory cells and give rise to terminally differentiated exhausted effector cells that contribute to viral or tumour control.”(abstract), wherein increased ‘precursor exhausted’ T (TPEX) cell frequencies have recently been linked to increased patient survival.

In view of the benefit of increasing TPEX cell frequencies, it would have been obvious for one of ordinary skill in the art to determine key metrics of exhausted cells recovery comprising the heterologous DNA  (at least 10%) relative to other cell population comprising the heterologous DNA and generated by other method such as by density gradient centrifugation

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 17/732,230.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by War et al., (U.S. Pub. 2019/0071639)
Regarding claim 1, War et al., teaches genetic engineering of CAR-expressing T cells  comprising  nucleic acids that can be expanded in number by growing the cells in vitro, wherein “the yield of T cells expressing the chimeric receptors on their surface should be at least 10% greater than T cells  isolated by Ficoll centrifugation and not subjected to Deterministic Lateral Displacement (DLD) and preferably at least 20, 30, 40 or 50% greater.” (paragraph [0023] of the published application). 
Regarding claim 6, War discloses in preferred embodiments “the crude fluid composition is blood or, more preferably, a preparation of leukocytes that has been obtained by performing apheresis or leukapheresis on the blood of a patient.” (paragraph [0009] of the published application).
Regarding claims 21, 22 and 24,  War et al.,  teaches genetic engineering of primary T cells with recombinant vectors comprising a nucleic acid encoding a CD19 CAR (paragraphs [0048], [0087] [0280]). War et al. also teaches that T cells carrying on their surface cytokines (paragraphs [0167][0366]).
Thus by teaching all the claimed limitations, War anticipates the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 6-10, 12-16 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Campos-Gonzalez et al., (SLAS Technology 2018, Vol. 23(4) 338–351) in view of Sadelain et al ., (Nature, 2017, 545, 423–431) as evidenced by Hematocrit (From Wikipedia, the free encyclopedia; pp. 1-5; downloaded 10/11/2022) and Prasad et al (2017; Nature Reviews pp. 1-2). 

    PNG
    media_image1.png
    645
    463
    media_image1.png
    Greyscale
Regarding claim 1, Campos-Gonzalez states,  “Reliable cell recovery and expansion are fundamental to the successful scale-up of chimeric antigen receptor (CAR) T cells or any therapeutic cell-manufacturing process” (abstract). Campos-Gonzalez teaches a cell population comprising white blood cells recovered from whole blood by manufacturing a highly parallel deterministic lateral displacement (DLD) device incorporating diamond microposts relative to white blood cells recovered from Ficoll and direct magnetic prepared samples (e.g, a buffy coat cell population), wherein “it shows that DLD T-cell preparations have high conversion to the T-central memory phenotype and expand well in culture, resulting in twofold greater central memory cells compared to Ficoll-Hypaque (Ficoll) and direct magnetic approaches” (abstract; page 348, Fig 6), falling within the scope of “a number of T cells in the cell population is at least 2 times more than a number of T cells in the buffy coat cell population” as recited  in claim 1. B).
Though Campos-Gonzalez contemplates enhanced recovery of T-central memory phenotype for CAR T cell therapy, Campos-Gonzalez does not teach that the recovered apheresis blood products comprising T cells are transduced with a viral vector comprising a heterologous DNA.
However, before the effective filing date of the claimed invention is was routine and well known in the art that CAR-T cell therapy requires transfection of T cells with genes that “that create specific functionality to enable the patient’s own immune system, in particular T central memory cells, to effectively target and kill cells that express a particular protein, such as a cell surface tumor marker” (Campos-Gonzalez, page 338; col. 1). This much is evidenced by Sadelain’ review paper. The author teaches  genetically engineered T cells transfected with recombinant constructs comprising Chimaeric antigen receptors (CARs) as powerful new medicines, offering hope for curative responses in patients with cancer (abstract). 
It would have been obvious to one of ordinary skill in the art to transduce Campos-Gonzalez’ recovered T-central memory cells with a viral vector comprising an heterologous DNA encoding CAR to redirect CAR T-central memory lymphocytes towards cancer cells to provoke tumor cell lysis with a reasonable expectation of success. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. 
The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
In the instant case, those of ordinary skill in the art had long-recognized that efficient recovery of DLD T-cell preparations having high conversion to the T-central memory phenotype which expand well in culture and are integral to CAR T-cell manufacture.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 
Regarding claims 2 and 16, the combined teachings of Campos-Gonzalez and Sadelain make obvious the cell population of claim 1. Moreover, Sadelain teaches that genetic engineering of primary T cells began with recombinant retroviral vectors (page 428; col. 1, 2nd para.), where those of ordinary skill in the art have long-recognize that recombinant retroviral vectors contain long terminal repeat sequences.
Regarding claim 3, the combined teachings of Campos-Gonzalez and Sadelain make obvious the cell population of claim 1. Moreover, Campos-Gonzalez teaches density gradient centrifugation using Ficoll versus DLD to compare yields of major blood cell types (page 339; col. 2; 3rd paragraph). Campos-Gonzalez discloses that PBMC purification by Ficoll comprises layering diluted PBMC  on top of an equal volume of Ficoll (GE, Pittsburgh, PA) in a 50 mL conical tube, and centrifuging for 35 min (page 342; col. 1, first full para.). The examiner believes that Campos-Gonzalez’ Ficoll (GE, Pittsburgh, PA) contains the same components listed in claim 3, absent any factual evidence to the contrary.
Regarding claim 6, the combined teachings of Campos-Gonzalez and Sadelain make obvious the cell population of claim 1. Moreover, Campos-Gonzalez teaches apheresis samples (e.g,  which requires blood of a person to be passed through an apparatus that separates out one particular constituent and returns the remainder to the circulation) collected at the local blood bank from consented and screened donors (page 339, col 2; page 341; col 1, under the heading “biological samples”).
Regarding claims 7-10, though Campos-Gonzalez discloses samples of residual leukocytes (with a leucoreduction system (LRS): leukoreduction chamber fractions) from plateletpheresis donations (page 339, col. 2) for processing by  deterministic lateral displacement (DLD) device, Campos-Gonzalez does not teach  values of the hematocrit of the apheresis blood sample. However, the volume percentage (vol%) of red blood cells (RBCs) in blood, measured as part of a blood test is routine and well known in the art as evidenced by Hematocrit (From Wikipedia), teaching  percentages of normally 40.7–50.3% for males and 36.1–44.3% for females. Optimization of a blood sample's hematocrit for a leukapheresis or apheresis sample would have been obvious for one of ordinary skill in the art based on the donor sample and intended study of the blood test. 
Regarding claims 12-15, the combined teachings of Campos-Gonzalez and Sadelain make obvious the cell population of claim 1. Moreover, Campos-Gonzalez teaches: (i)  donor samples from human (page 341; col. 1, last para), (ii) suggesting “blood-processing environment for healthy donations or therapeutic apheresis” and (iii) a donor that may be a leukemia patient (page 339; col.1). 
Regarding  claims 21-24, the combined teachings of Campos-Gonzalez and Sadelain make obvious the cell population of claim 1. Moreover, Sadelain teaches genetic engineering of primary T cells with recombinant retroviral vectors comprising a nucleic acid encoding a CD19 CAR and engineered T cells co-expressing aCAR with a cytokine, such as IL-12 to  overcome the tumour microenvironment (page 426; col. 2, last para.).
The selection of recombinant molecules for CAR-T-cell therapy approved by the FDA including Tisagenlecleucel comprising a genetically modified form of the patient’s own T cells, reprogrammed to target CD19+ B cells would have been obvious for one of ordinary skill in the art, as evidenced by Prasad. 
Regarding claim 25, the combined teachings of Campos-Gonzalez and Sadelain make obvious the cell population of claim 1. In relation to the recitation of “wherein at least 90% of the cells of the cell population are viable”, the claimed viability percentage is implicit to Campos-Gonzalez’ cell population comprising a number of T cells in the cell population which is at least 2 times more than a number of T cells in the huffy coat cell population, because the structure of the claimed cell population and  Campos-Gonzalez’ cell population are  the same.
***
Claims 1-3, 6-10, 12-16 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over War et al., (US Pub. 2019/0071639) in view of Sadelain et al ., (Nature, 2017, 545, 423–431) as evidenced by Hematocrit (From Wikipedia, the free encyclopedia; pp. 1-5; downloaded 10/11/2022) and Prasad et al (2017; Nature Reviews pp. 1-2). 
Regarding claims 1, 6,  21, 22 and 24, War et al., anticipates the claimed product, as iterated above in the 102 rejection the content of which is incorporated herein, in its entirety.  Additionally, War et al., teaches genetically engineering cells by transducing them with a viral vector (paragraph [0048]).
Regarding claims 2 and 16, War does not teach a lentiviral vector.
However, before the effective filing date of the claimed invention is was routine and well known in the art that CAR-T cell therapy requires the transfection of T cells with genes effectively target and kill cells that express a particular protein, such as a cell surface tumor marker. This is evidenced by Sadelain’ review paper. The author teaches  genetically engineered T cells transfected with recombinant constructs comprising Chimaeric antigen receptors (CARs) as powerful new medicines, offering hope for curative responses in patients with cancer (abstract). Moreover, Sadelain discloses that genetic engineering of primary T cells began with recombinant retroviral vectors (page 428; col. 1, 2nd para.), where those of ordinary skill in the art have long-recognize that recombinant retroviral vectors contain long terminal repeat sequences.
It would have been obvious to one of ordinary skill in the art to transduce vector War’s cell population comprising T cells expressing the CAR on their surface at least 50% greater than T cells  isolated by Ficoll centrifugation and not subjected to DLD to redirect CAR T- lymphocytes with recombinant retroviral vectors with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. 
Regarding claim 3, War et al., states,  “12 donors were processed and yields were compared of major blood cell types and processivity by DLD versus Ficoll-Hypaque density gradient centrifugation,” (paragraph [0543]). Moreover, War et al., teaches density gradient centrifugation using Ficoll using  a single sample in a 50 mL conical tube  (paragraphs [0560][0550]). The examiner believes War’s Ficoll contains the same components listed in claim 3, absent any factual evidence to the contrary.
Regarding claims  7-10, though War discloses blood samples and apheresis or leukapheresis on such blood (paragraph [0010]) of the published application), War et al. does not teach  values of the hematocrit of the apheresis blood sample. 
However, the volume percentage (vol%) of red blood cells (RBCs) in blood, measured as part of a blood test is routine and well known in the art, as evidenced by Hematocrit (From Wikipedia), with percentages of normally 40.7–50.3% for males and 36.1–44.3% for females. Optimization of a blood sample's hematocrit for a leukapheresis or apheresis sample would have been obvious for one of ordinary skill in the art based on the donor sample and intended study of the blood test. 
Regarding claims 12-15, War et al.,  teaches donor samples from human patient (paragraph [0021] of the published application). The selection of a cell population from a  healthy individual as a control would have been obvious to one of ordinary skill in the art. Moreover, War discloses that  CAR T cells are made to treat patients with leukemia (paragraphs [0038], [0279]-[0280]), making obvious to isolate autologous T cells from a subject having cancer.
Regarding  23, War et al.,  teaches genetic engineering of primary T cells with recombinant vectors comprising a nucleic acid encoding a CD19 CAR (paragraphs [0048], [0087] [0280]). The selection of recombinant molecules for CAR-T-cell therapy approved by the FDA including Tisagenlecleucel comprising a genetically modified form of the patient’s own T cells, reprogrammed to target CD19+ B cells would have been obvious for one of ordinary skill in the art, as evidenced by Prasad. 
Regarding claim 25 and the recitation of “wherein at least 90% of the cells of the cell population are viable”, Ward et al., discloses methods of separating a viable cell from a nonviable cell (paragraphs [0064][0159]). It is implicit to Ward’ cell  population comprising viable T cells where the yield of DLD-isolated  T cells is 50% greater than T cells isolated by Ficoll centrifugation (paragraph [0023]), the claimed 90% because the structure of Ward’ cell population and the claimed cell population of claim 1 are the same.
Conclusion
Claims 1-3, 6-10, 12-16 and 21-25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633